          Case 1:21-cv-00853-AWI-BAM Document 18 Filed 07/30/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                         UNITED STATES DISTRICT COURT
11
           EASTERN DISTRICT OF CALIFORNIA – FRESNO DIVISION
12

13   GUSTAVO BURMUDEZ, individually            )   Case No.: 1:21-cv-00853-AWI-BAM
     and on behalf of all similarly situated   )
14   employees                                 )   ORDER TO CONTINUE
                                               )   MANDATORY SCHEDULING
15                                             )   CONFERENCE
                 Plaintiff(s),                 )
16                                             )   Date: August 25, 2021
           v.                                  )   Time: 8:30 a.m.
17                                             )   Courtroom: 8 (BAM)
     DRAGADOS USA, INC., a Delaware            )
18   Corporation doing business in California; )   Remote Appearance via Zoom
     FLATIRON WEST, INC., a Delaware           )
19   Corporation doing business in California; )
     DRAGADOS/FLATIRON JV, a joint             )
20   venture doing business in California; and )   Action Filed: January 7, 2021
     DOES 1 to 100, inclusive,                 )   FAC Filed: April 26, 2021
21                                             )
                                               )
22               Defendants.                   )
                                               )
23

24

25

26

27

28

     ORDER TO VACATE OR CONTINUE MANDATORY SCHEDULING CONFERENCE
          Case 1:21-cv-00853-AWI-BAM Document 18 Filed 07/30/21 Page 2 of 2


 1                                          ORDER
 2        Pursuant to the parties’ Stipulation, IT IS ORDERED:
 3        1. The Mandatory Scheduling Conference currently scheduled for August
 4              25, 2021, at 8:30 a.m. in Courtroom 8, is hereby continued to November
 5              22, 2021 at 9:00 a.m. in Courtroom 8, before Magistrate Judge
 6              Barbara A. McAuliffe. The parties shall file a Joint Scheduling Report
 7              one week prior to the conference. The parties shall appear at the
 8              conference with each party connecting remotely either via Zoom video
 9              conference or Zoom telephone number. The parties will be provided with
10              the Zoom ID and password by the Courtroom Deputy prior to the
11              conference. The Zoom ID number and password are confidential and are
12              not to be shared. Appropriate court attire required.
13
     IT IS SO ORDERED.
14

15     Dated:     July 30, 2021                        /s/ Barbara     A. McAuliffe   _
                                                  UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28                                  1
      [PROPOSED] ORDER TO VACATE OR CONTINUE MANDATORY SCHEDULING
                               CONFERENCE
